Citation Nr: 1133733	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.A.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION


The Veteran served on active duty from February 1967 to November 1970.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for hearing loss.  The Veteran disagreed and perfected an appeal.  The Veteran, his wife and his representative presented testimony in support of the Veteran's claim at a May 2011 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the Veteran's VA claims folder.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss.  He essentially claims he was exposed to the excessive noise of jet aircraft during service and that the noise caused hearing loss.  The record includes a February 1967 induction physical showing the Veteran's hearing and July 1968 results of a hearing test showing a slight degrading of the Veteran's hearing acuity during service after his induction.  In addition, the record includes an October 2007 hearing test result showing the Veteran has hearing difficulty.  Finally, the Veteran has testified that he has experienced hearing difficulty since service.  The Veteran was not examined by a VA audiological examiner.

Not all hearing loss is deemed to be a disability under VA regulations.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As noted above, there is evidence of a current hearing loss manifested by the Veteran; evidence that the Veteran was exposed to noise during service on an aircraft carrier and on a Naval Air Station flight line (see hearing transcript at pages 4-5), and evidence of a July 1968 hearing test showing loss of hearing acuity from the time he was in service; testimony of the Veteran that the hearing loss has persisted since service; and, no evidence of a medical nexus.  Thus, all McLendon criteria are sufficiently met. 

Therefore, the Board remands the claim for a VA audiological examination and an opinion whether it is at least as likely as not that if hearing loss is manifested, it was incurred during or aggravated by the Veteran's active duty military service.  The examiner shall note that reliance solely on normal hearing at the end of service is not a sufficient basis for an opinion that hearing loss is directly related to military service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). 


Accordingly, the case is REMANDED for the following action:


1.   VBA shall provide the Veteran's VA claims folder to a VA audiologist who shall review the record in full before performing an examination of the Veteran.  The examiner shall provide a description of any hearing loss or tinnitus manifested by the Veteran and provide an opinion whether it is at least as likely as not that any diagnosed hearing loss or tinnitus was incurred during or aggravated by the Veteran's active military service.

The examiner shall specifically address the Veteran's service treatment records including the July 1968 results of a hearing test.  

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for hearing loss.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



